                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHARLES RAY CATHY,                             Case No. 19-cv-05932-PJH
                                                       Plaintiff,
                                   8
                                                                                        ORDER
                                                v.
                                   9
                                                                                        Re: Dkt. Nos. 3, 4
                                  10     R. KUZMICZ, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. Plaintiff’s original complaint contained many claims regarding his legal

                                  15   mail and retaliation. The court found that several claims were cognizable and could

                                  16   proceed but several allegations failed to state a claim for relief. Plaintiff was provided an

                                  17   opportunity to either proceed only on the cognizable claims or file an amended complaint

                                  18   and to address the deficiencies of the remaining claims. Plaintiff has filed a motion for

                                  19   clarification and a motion for reconsideration that present additional information.

                                  20          In these motions, plaintiff seeks to present new arguments and allegations

                                  21   regarding the claims that were deficient. It is clear that plaintiff wishes to amend and

                                  22   proceed with all the claims.

                                  23          Therefore, the original complaint is dismissed with leave to amend and plaintiff’s

                                  24   motions for clarification and reconsideration (Docket Nos. 3, 4) are DENIED. Plaintiff

                                  25   must file an amended complaint by December 23, 2019, and it must include the caption

                                  26   and civil case number used in this order and the words AMENDED COMPLAINT on the

                                  27

                                  28
                                   1   first page.1 Because an amended complaint completely replaces the original complaint,

                                   2   plaintiff must include in it all the claims he wishes to present including the claims

                                   3   previously found cognizable. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.

                                   4   1992). He may not incorporate material from the original complaint by reference.

                                   5          It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the court

                                   6   informed of any change of address by filing a separate paper with the clerk headed

                                   7   “Notice of Change of Address,” and must comply with the court's orders in a timely

                                   8   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute

                                   9   pursuant to Federal Rule of Civil Procedure 41(b).

                                  10          IT IS SO ORDERED.

                                  11   Dated: December 2, 2019

                                  12
Northern District of California
 United States District Court




                                  13                                                               /s/ Phyllis J. Hamilton
                                                                                                 PHYLLIS J. HAMILTON
                                  14                                                             United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   1
                                         Plaintiff is also informed that all claims must be included in the body of the amended
                                  27   complaint, only adding exhibits is insufficient. He must describe the specific actions of
                                       individual defendants and state how they violated his constitutional rights. If plaintiff
                                  28   wishes to present separate due process claims he must be specific and identify the
                                       claims and present allegations in support.
                                                                                       2
